Title: From George Washington to Henry Knox, 18 June 1785
From: Washington, George
To: Knox, Henry



My dear Sir
Mount Vernon 18th June 85

I am quite ashamed to be so long deficient in acknowledging the receipt of your favors of the 24th & 29th of March, and 5th of May; but an intervention of circumstances (with the enumeration of which I shall not trouble you) have prevented it.
It gave me great pleasure to hear of your appointment as Secretary

at War—without a complimt, I think a better choice could not have been made—and though the Salary is low, it may, under the circumstances you mention, be considered as auxiliary.
Inclosed is a certificate of Service for Major Sergeant, of whose worth I have a high opinion; but for want of a more competent knowledge of the time of his entering the line of the Army, and of the Commissions he has borne, I could not be more particular.
At any time this Summer, the Limestone would be useful to me; but the sooner it comes the greater benefit I shall derive from it, as the Walls for which I want it, are now in hand.
The sentiment which you have dropped respecting the appropriation of the shares which were intended for me, by the Assembly of this State, in the Navigations of the Rivers Potomack & James, is very pleasing; and would give me great pleasure to see it reallized.
For want of a competent view of the designs of Congress respecting the Western Territory; and not knowing how matters stand with Great Britain, respecting the Posts of Detroit & other places at present occupied by British Garrisons, on the American side of the Line; I feel an unfitness to answer your question respecting such Posts as may be proper for the purposes mentioned; but under the ideas I hold at prest, I am inclined to think that if Garrisons are to be established within the limits & jurisdiction of any of the 13 States, that Fort Pitt, or Fort McIntosh, which ever shall be found most convenient and in best repair, would suit very well for a Post of deposits; from whence all the others should be supplied. and as it is my opinion that great part of the Fur & Peltry of the Lakes (when we shall have free access to them) will be transported by the Cayahoga and big beaver Creek, a Post at the Mouth of, or at some convenient Port on the former, must be eligable. The spot marked Miami Village & Fort in Hutchins’s Map, I have always considered as of importance, being a central point between Lake Erie, Lake Michigan, & the river Ohio; communicating with each by Water. To these the Falls of the Ohio, or some more convenient spot for the lower settlements, may be added. Whether this chain embraces territory enough, whether it goes far enough to the Southward to afford protection to the back parts of Virginia the Carolinas and Georgia—or whether these are objects which are

meant to be comprehended, are for those who are more behind the Curtain than I am, to determine. My opinion of the matter is, that I have described a sufficient extent of Country to answer all our present purposes; beyond which, neither Settlements nor Locations of Land ought to be admitted; because a larger would open a more extensive field for Land jobbers & Speculators—Weaken our Frontiers—exclude Law, good government, & taxation to a later period—and injure the union very essentially in many respects. At the conflux of the Great Kanhawa & Ohio, a Post might be established so as to answer benificial purposes. Indeed it is the opinion of many, that it is a more eligable place than Pittsburgh. In time, if the Navigation of the Kanhawa should be extended, & an easy communication opened with James River, it may be so; but in the present state of things, considering the Settlements about the latter, & the sources from whence proceed all the Supplies of that Country, it certainly is not. As a protection of the River—& the movements thereon, it is desirable.
If I am right in my principles some such distribution as the following may not be ineligable for the 700 men which are ordered to be raised.

               
                  
                  
                  Men
               
               
                  At Fort Pitt, Fort McIntosh, or the Mouth of big Beaver (being in the vicinity of a thick settlemt only—
                  }
                  100.
               
               
               
                  Cayahoga, from whence a Detachment might occupy the Carrying place between that water & big Beaver; being on the line, & most exposed, should have
                  }
                  200.
               
               
               
                  Miami Fort or Village, and Dependences—D[itt]o D[itt]o
                  }
                  200
               
               
               
                  At the Falls of the Ohio, or some spot more convt & healthy, on that river
                  }
                  150.
               
               
               
                  At the Conflux of the Great Kanhawa & Ohio for security of the River—protection of Trade, & covering emigrants
                  }
                  50
               
               
               
                  Total
                  
                  700.
               
            
Mrs Macauly Graham and Mr Graham, and others, have just left this, after a stay of about 10 days. A Visit from a Lady so celebrated in the Literary world could not but be very flattering to me. Mrs Washington joins me in best wishes for yourself, Mrs Knox and family; with great truth & sincerity I am My dear Sir Yr Most Obedt & Affecte Hble Servt

Go: Washington

